CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated June 25, 2010 on Dreyfus Municipal Bond Opportunity Fund for the fiscal year ended April 30, 2010 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 033-07496 and 811-04764) of Dreyfus Municipal Bond Opportunity Fund. ERNST & YOUNG LLP New York, New York August 25, 2010
